Regency Energy Partners Reports Full-Year 2007 Financial Results Adjusted EBITDA in 2007 Increased by 43% vs. 2006 DALLAS, Feb. 29, 2008 – Regency Energy Partners LP (Nasdaq: RGNC), (“Regency” or the “Partnership”), announced today its financial results for the fourth quarter and year ended December 31, 2007. Revenue for the fourth quarter 2007 increased 46% to $325 million, compared to $222 million for the fourth quarter 2006.Adjusted total segment margin increased by 37% to $57 million in the fourth quarter 2007, compared to $42 million in the fourth quarter 2006.The Partnership’s adjusted EBITDA increased 49% to $38 million for the fourth quarter 2007, compared to $25 million for the fourth quarter 2006. The
